Title: To Alexander Hamilton from Tench Coxe, 30 June 1794
From: Coxe, Tench
To: Hamilton, Alexander



T. D: R: O June 30th 1794
Sir

The contract with Saml. Hughes for Iron cannon will require an advance of eight thousand Dollars, which he wishes to receive at the Baltimore branch of the bank of the U:S: I find there is a greater sum there. The bond to be Signed by the surety will be prepared for transmission to Mr. Gale, with a request to him to Judge of the perfect competency of the surety or sureties before he shall pay the money. I have promised Mr. Hughes information when your order shall go forward.
From some information I received at this Office, there appears reason to apprehend, that material injury to the Piers & harbour for shipping will be produced by the new Works constructing by Major L’Enfant, in the vicinity of Fort Mifflin. As the trade may suffer, I think it my duty to suggest the propriety of an inspection under the direction of the Secretary at war in order to ascertain whether his plans, or those which he may have authorized Major L’Enfant to adopt, can be so pursued or so modified as to save to the merchants the interesting & necessary accommodation of a harbour & defence against the Ice for their shipping.
I have the honor to be   with great respect   Sir yr. mo Obt. Ser

T: C: Commissr. of the Revn.
The Secy. of the Treasy.

